Citation Nr: 1009284	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  09-21 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for breast cancer.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to 
November 1988, from April 1997 to November 2001, and from 
December 2001 to April 2005.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  
The Veteran subsequently relocated and jurisdiction of her 
claims folder was transferred to the RO in St. Petersburg, 
Florida, which forwarded her appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence from the Veteran received by the Board in 
January 2010, the Veteran requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing).  Because 
Travel Board hearings are scheduled at the RO, a remand to 
that office is required.  See 38 C.F.R. § 20.704(a) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a Travel Board hearing, with appropriate 
notification to the Veteran.  A copy of 
the notice to the Veteran of the 
scheduling of the hearing should be placed 
in the record.

2.  After the hearing is conducted, or if 
the Veteran withdraws her hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


